Case 3:17-cv-01335-NJR Document 139 Filed 07/08/20 Page 1 of 7 Page ID #1097




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOSE HERNANDEZ,

                      Plaintiff,

 v.                                           Case No. 17-cv-1335-NJR

 ILLINOIS DEPARTMENT OF
 CORRECTIONS, et al.,

                      Defendants.


                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      This matter is before the Court on Plaintiff Jose Hernandez’s motion to compel

renewed Rule 30(b)(6) depositions of Illinois Department of Corrections (“IDOC”) and

Wexford Health Sources, Inc. (“Wexford”) (Doc. 121). Wexford (Doc. 128) and IDOC

(Doc. 130) both filed responses to the motion, and Hernandez filed a reply (Doc. 131). The

parties also have filed a joint motion to amend the scheduling order (Doc. 135). The Court

held a telephonic hearing earlier today.

                                     BACKGROUND

      In response to a request for production of documents, on August 20, 2019,

Hernandez received a CD of documents containing Bates No. 1291-1401 and 1412-1472

(Doc. 121-1, p. 2). On September 4, 2019, Hernandez noted that the production was

missing Bates Nos. 1285-1290 (Doc. 121-3, p. 9). The parties met and conferred about the

deficiencies on September 11, 2019. Part of the discussion involved an electronic search

of emails which produced an additional 41 pages of documents labeled Bates Nos. 1520-

                                      Page 1 of 7
Case 3:17-cv-01335-NJR Document 139 Filed 07/08/20 Page 2 of 7 Page ID #1098




1561 (Doc. 121-5). An additional email search revealed more documents, which on

October 28, 2019, IDOC’s counsel indicated would take time to review (Doc. 121-8).

Although Hernandez requested that the production be made prior to Dr. Coe’s

deposition on December 16, 2019, that production did not occur (Doc. 121-9). On January

8, 2020, 1,415 pages of documents were produced—labeled Bates No. 1562-2976

(Doc. 121-10). IDOC noted that the documents were redacted to protect the health and

private information of other inmates.

      Hernandez believed that these documents—labeled “ESI”—included the emails

previously promised. IDOC points out that additional emails were produced on February

3, 2020, which should have led Hernandez to believe that the production was not

complete, but Hernandez states that he had informed IDOC he intended to wait until all

productions were complete prior to the depositions and had moved the depositions

already while waiting for additional documents. Hernandez proceeded with the

deposition of IDOC’s Rule 30(b)(6) corporate representative. Hernandez also took the

deposition of Wexford’s corporate representative in February 2020.

      On February 14, 2019, Hernandez reissued his Rule 30(b)(6) deposition notice to

IDOC because it had not produced a witness to testify on five of the originally noticed

topics, including Topics 9-13 which related to IDOC’s document production and

retention policies (Doc. 121-12). During a meet and confer, Hernandez noted that he had

never received inspection reports from Lawrence’s infirmary wing or ADA Coordinator

files from Lawrence (Id.). IDOC’s counsel indicated inspection reports had been produced

at Bates Nos. 1179-1217 and 1218-1265. There also were no ADA Coordinator files to

                                        Page 2 of 7
Case 3:17-cv-01335-NJR Document 139 Filed 07/08/20 Page 3 of 7 Page ID #1099




produce. The deposition notice was subsequently withdrawn.

       Hernandez later discovered that he had not received the inspection reports as

stated by IDOC’s counsel and instead had received Wexford medical records labeled

Bates Nos. 000001-1274 (Doc. 121-12). IDOC argues that its counsel referred to the medical

records, produced by co-defendants and labeled Bates Nos. 000001-1178, as separate from

believed to be produced documents Bates Nos. 000001-001277. Hernandez’s counsel

requested the documents be immediately produced, and two days before the close of

discovery, on February 26, 2020, IDOC produced 3,664 pages of documents, including

1,308 documents that were supposed to be produced in August 2019 (Doc. 121-14).

Additional documents were from the email searches that IDOC had never produced.

IDOC argues that a number of the emails were duplicative of emails previously

produced.

       After the close of discovery, Hernandez’s counsel learned that there were

additional institutional directives that were not produced. Those directives were

requested as part of Hernandez’s First Set of Request for Productions sent May 30, 2019.

Although some directives were produced as part of IDOC’s response, IDOC never

informed Hernandez that there were other directives that still needed to be produced. On

March 6, 2020, IDOC produced a CD with all of the previously produced documents to

include the institutional directives.

                                        DISCUSSION

       Hernandez believes that the newly produced documents demonstrate that the

corporate representatives for IDOC and Wexford did not give truthful or complete

                                        Page 3 of 7
Case 3:17-cv-01335-NJR Document 139 Filed 07/08/20 Page 4 of 7 Page ID #1100




testimony.

   A. IDOC Corporate Representative

       As to IDOC, Hernandez argues that its representative, Defendant Cunningham,

did not truthfully testify when she stated that infirmary patients did not complain about

nursing staff responding to call button alerts (Doc. 117-3, p. 146). An infirmary inspection

report from November 16, 2014 noted that offenders in Ward A reported issues with

certain nurses failing to turn them properly and responding to PB light properly

(Doc. 121-17, pp. 2-3). Hernandez points to a number of other documents that fall within

the deposition topics. He argues that if he had those documents at the deposition, he

could have questioned Cunningham on these topics (Doc. 121, p. 10). Some of those

documents included emails about the purchase and life-span of air mattresses (Id. at

pp. 10-11). The emails also included Cunningham, although at the time she was acting as

Wexford’s director of nursing (Id.).

       IDOC first points out that the production on February 26, 2020 was not untimely

as it was completed prior to the close of discovery and was just one of several

supplemental productions made throughout the course of discovery. As to its corporate

representative, IDOC argues that Hernandez has not shown that the lack of access to the

emails regarding the purchasing of air mattresses requires an additional deposition. The

emails provided did not include any information relevant to Hernandez’s air mattress.

The emails referred to generic air mattresses ordered from Amazon, while Hernandez’s

mattress was an “alternating air mattress” not from Amazon. Emails regarded the

purchase of his air mattress were produced in September 2019. Further, the emails were

                                       Page 4 of 7
Case 3:17-cv-01335-NJR Document 139 Filed 07/08/20 Page 5 of 7 Page ID #1101




while Cunningham was a Wexford employee, not IDOC (Doc. 121, p. 11). Hernandez

points out that he should be allowed to question IDOC about its role in ordering air

mattresses for other inmates in the infirmary. He should also be able to question IDOC

about its knowledge of ongoing issues with the call button and special air mattresses.

       The Court does not find that the additional discovery warrants another deposition

of IDOC’s corporate representative. As IDOC points out, the additional documents are

unrelated to the air mattress at issue in this case, and Cunningham testified that Wexford,

and not IDOC, was in charge of ordering air mattresses for inmates. IDOC offered, in the

alternative, to allow specific interrogatories about the additional documents. The Court

finds this offer to be reasonable. Accordingly, the Court will allow Hernandez to submit

up to ten additional interrogatories to IDOC’s Rule 30(b)(6) representative. Hernandez is

reminded that the interrogatories should be carefully tailored to the issues raised by the

additional production of documents. IDOC shall have fourteen days from the receipt of

the interrogatories to respond; boilerplate objections are unacceptable.

   B. Wexford’s Corporate Representative

       As to Wexford’s representative, the Court also finds that any issues raised by the

additional production of documents can be handled by not more than ten specific

interrogatories directed at Wexford’s representative. Again, Hernandez is reminded that

the interrogatories should be specifically tailored to the issues raised by the additional

production. Wexford shall also have fourteen days to respond. Again, boilerplate

objections are unacceptable.




                                       Page 5 of 7
Case 3:17-cv-01335-NJR Document 139 Filed 07/08/20 Page 6 of 7 Page ID #1102




   C. Redactions

       Hernandez also argues that produced documents were improperly redacted.

Documents were reportedly redacted to remove medical information of other inmates.

An email dated March 9, 2016 between Lorie Cunningham and Jon Allender included a

number of complaints from other inmates that were redacted. Hernandez’s complaints

were not redacted, including a complaint requesting that inmates not be woken up at 1:30

a.m. for vitals; Cunningham’s response was “Why because waking up inmates at 130 in

the morning like dogs isn’t going to work anymore.” Hernandez received another version

of the email where Cunningham’s line was redacted which he argues was inappropriate

because the statement did not refer to the health or personal information of other inmates.

Another email improperly redacted a prison employee’s request to Cunningham to

investigate a concern raised by Hernandez’s brother and to report back on her findings.

In one version of the email, the prison employee’s request was redacted. IDOC argues

that Hernandez only points to two instances of possible over-redacting, although the

statement attributed to Cunningham did not relate to the issues in this case: air mattresses

and call buttons.

       To remedy Hernandez’s concerns, the Court DIRECTS IDOC to provide a

redaction log for all documents that were redacted for reasons other than for the personal

medical information of other inmates. IDOC is to certify in writing that the remaining

redactions are solely for the protection of other inmate’s personal medical information.

Privilege log and certification shall be provided to Hernandez’s counsel on or before July

29, 2020.

                                       Page 6 of 7
Case 3:17-cv-01335-NJR Document 139 Filed 07/08/20 Page 7 of 7 Page ID #1103




   D. Scheduling Order

      Finally, the Court GRANTS the parties’ joint motion to amend the scheduling

order (Doc. 135). The Court ADOPTS the deadlines set forth in the motion (Doc. 135).

Dispositive motions and Daubert motions are now due October 30, 2020.


      IT IS SO ORDERED.

      DATED: July 8, 2020


                                             ____________________________
                                             NANCY J. ROSENSTENGEL
                                             Chief U.S. District Judge




                                    Page 7 of 7
